Citation Nr: 0919196	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  95-07 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a cervical spine 
disability.

3.  Entitlement to an evaluation in excess of 20 percent for 
a lumbar spine disability, prior to May 31, 2008.

4.  Entitlement to an evaluation in excess of 20 percent for 
a lumbar spine disability, after September 1, 2008.


REPRESENTATION

Appellant represented by:	Richard A. Rhea, Attorney-At-
Law




WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's spouse, and W.Y.


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army 
from June 1969 to September 1971, to include a tour of duty 
in Vietnam from February 1970 to December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 1994, June 1997, and December 
2004 rating decisions by the Montgomery, Alabama, Regional 
Office (RO) of the United States Department of Veterans 
Affairs (VA).  The July 1994 decision denied service 
connection for PTSD.  The June 1997 decision denied 
entitlement to an evaluation in excess of 20 percent for a 
low back disability.  

This case has previously been before the Board.  In an August 
1998 decision, the case was remanded to the RO so that the 
Veteran might be afforded a Board hearing, which was 
accomplished in January 1999.  The Board notes that the 
Veterans Law Judge who conducted that hearing is no longer 
available; the undersigned conducted a new hearing in August 
2007 at the RO.  The requirements of 38 C.F.R. § 20.207, that 
the Veterans Law Judge who conducts the hearing shall 
participate in the adjudication of the claim, are therefore 
met.

In a December 1999 decision, the Board reopened a previously 
denied claim of service connection for PTSD and remanded the 
underlying claim on the merits for further development.  The 
issue involving an increased evaluation for a low back 
disability was also remanded for development.

When the claims were returned to the Board in September 2001, 
both service connection for PTSD and an evaluation in excess 
of 20 percent for a lumbar spine disability were denied.  The 
Veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (Court), which in March 2003 
vacated the decision and remanded the claims to the Board for 
further action consistent with the Veterans Claims Assistance 
Act of 2000 (VCAA).  The Board in turn remanded the claims to 
the RO in January 2004.

In December 2004, the RO issued a decision denying service 
connection for a cervical spine disability.

In an October 2007 decision, the Board remanded the claims of 
service connection for PTSD and a cervical spine disability 
and evaluation of a lumbar spine disability to the RO for 
further evidentiary development.  While the case was before 
the RO, a period of temporary total disability was granted 
for the service connected lumbar spine disability for a 
period of convalescence following surgery.  38 C.F.R. § 4.30.  
The Board does not consider the temporary total evaluation 
period to be on appeal at this time, as the maximum possible 
benefit has been granted.  The stages of evaluation preceding 
and following the total evaluation do remain on appeal.

All requested development having been accomplished, the 
matters on appeal have been returned to the Board for further 
action.

The issues regarding evaluation of the lumbar spine 
disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The evidence of record supports a finding that the 
Veteran participated in combat while serving in Vietnam.

2.  Currently diagnosed PTSD has been related to combat 
stressors by competent medical evidence.

3.  A cervical spine disability was not first manifested 
during service, and the preponderance of the evidence is 
against a finding that any currently diagnosed cervical spine 
disability is related to active duty service.


CONCLUSIONS OF LAW

1.  The criteria for service connection of PTSD are met.  
38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2008).

2.  The criteria for service connection of a cervical spine 
disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Here, as the benefit sought on appeal is being granted, no 
further discussion of VA's duties under the VCAA is required 
with respect to service connection for PTSD.  As to the claim 
of service connection for a cervical spine disability, 
legally sufficient notice was provided to the Veteran in June 
2004 correspondence, prior to the initial adjudication of the 
claim.  This letter informed the Veteran of the elements of 
service connection, described the evidence and information 
needed to substantiate his claim, and set forth the 
respective responsibilities of VA and the Veteran in 
supplying such.  Additionally, the RO has sent the Veteran 
subsequent correspondence requesting specific items of 
evidence or releases to allow VA to obtain evidence on his 
behalf.

While the June 2004 letter did not include information 
regarding VA policies and practices regarding the assignment 
of disability evaluations and effective dates, such omission 
is harmless error, as entitlement to service connection is 
being denied.  No effective date or disability evaluation 
will be assigned.  The Board further notes that such 
information was separately provided to the Veteran in March 
2006 correspondence.  In sum, the Veteran has been provided 
with all notice and information a reasonable man would 
require to allow him a meaningful opportunity to participate 
in the adjudication of his claim.

VA additionally has a duty to assist the Veteran in the 
development of the claim.  This duty includes assisting the 
Veteran in the procurement of service treatment records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
obtained the Veteran's service treatment records, as well as 
the summary of his service personnel records.  All available 
VA treatment records appear to have been associated with the 
claims file, and the Veteran has submitted lay statements 
regarding his disabilities.  He has also submitted, or VA has 
obtained on his behalf, private medical records from various 
providers.  Social Security Administration (SSA) records have 
been obtained.  The Board notes that there exist additional 
private medical records which may be relevant to the 
Veteran's claim, but he has failed to provide properly 
completed releases to allow VA to obtain these records, or to 
submit those records himself, despite repeated requests by 
the RO.  The Veteran has twice testified before a Veterans 
Law Judge in connection with his claims, and has been 
afforded repeated VA examinations.  Neither the appellant nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.

Service Connection

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

Some chronic diseases may be presumed to have been incurred 
in service, if they become manifest to a degree of ten 
percent or more within the applicable presumptive period.  38 
U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 
3.309(a).  No listed chronic disease is at issue here.

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  To establish service connection, there must be a 
medical diagnosis of a current disability; medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  

Importantly, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.



PTSD

The Board finds that service connection for PTSD is 
warranted.  

A review of service treatment records reveals that in March 
1971, the Veteran sought a referral for a mental hygiene 
evaluation for complaints of "personnel problems."  He had 
been absent without leave (AWOL) twice and felt it was due to 
psychiatric issues.  The evaluating doctor stated that there 
was no psychiatric disease present, and the Veteran was fit 
to return to duty.  He stated that the Veteran had a history 
of "aggressive, physically abusive, impulsive, anti-social 
behavior" and he was now attempting to raise a psychiatric 
defense to avoid punishment for recent actions.

Subsequent to service, the Veteran complained of psychiatric 
problems, centered around depression, difficulty with 
relationships, anger, and anxiety.  Depression and anxiety 
disorders were diagnosed between 1974 and August 1993.  PTSD 
was not listed as a diagnosis, although at various points the 
Veteran did report a history of combat involvement.  Of note, 
in February 1984 he specifically asked VA doctors about a 
diagnosis of PTSD, and they declined to change his diagnosis 
from generalized anxiety disorder based on reported 
symptomatology.

In August 1993, however, the Veteran was hospitalized at a VA 
facility, and PTSD was first formally diagnosed.  Depression 
was also noted.  PTSD was again diagnosed at a December 1993 
VA examination.  He was hospitalized several more times until 
being admitted to a PTSD treatment program in March 1994.

Since that time, the Veteran has repeatedly and consistently 
been diagnosed with PTSD.  Other, concurrent diagnoses are 
variously listed, but the vast majority of doctors have 
accepted a diagnosis of PTSD, and all have related such to 
the Veteran's combat experiences in Vietnam.  The Board does 
note that at a January 1995 examination, PTSD was not 
diagnosed in favor of a dysthymic disorder, but little weight 
is ascribed to this finding.  The report is cursory in 
comparison to other reports, and focuses on alcohol use and 
physical complaints without discussing in detail the impact 
of the reported combat experiences.  The Board finds that a 
current diagnosis of PTSD is well established by the great 
weight of the evidence, and also finds that the medical 
evidence of record overwhelmingly associates PTSD with the 
Veteran's combat experiences in Vietnam.

The pivotal question, then is whether the alleged combat 
experiences can be verified.  The Board notes that the 
reported stressor events underlying the diagnosis of PTSD 
have been fairly consistently reported by the Veteran.  In a 
January 1994 statement, the Veteran alleged several stressor 
events.  He stated that while stationed in Vietnam with a 
combat engineer unit from February 1970 to June 1970, he 
encountered several firefights and saw dead or wounded 
American and Vietnamese troops.  Once while clearing a road 
on patrol, he heard a firefight begin some distance away.  By 
the time he arrived, one American was dead; he assisted in 
the defense until reinforcements could arrive.  Another time, 
he saw dead Vietnamese children in a village.  He was told 
that it was his fault, as he had shared rations with them, 
and the Viet Cong had killed them for being too friendly with 
Americans.  On that same patrol, enemy bodies were recovered, 
and he was credited with the kills, as it appeared that the 
wounds were caused by a heavy machine gun, and that was his 
weapon.

In response to Board and RO inquiries, the Veteran has 
attempted to provide greater detail regarding his stressor 
allegations or to support his argument that he was engaged in 
combat while in Vietnam.  He has submitted the names of 
several individuals killed in Vietnam.  While he does not 
specifically allege witnessing these deaths, he does state 
that the deaths were the result of enemy action, supporting 
his contention that his unit was exposed to combat.  The 
Board notes that the Joint Services Records Research Center 
has not been able to verify any of the specific allegations 
submitted to it.

The Board finds, however, that the overall evidence supports 
a finding that the Veteran did engage in combat.  He served 
in a unit of combat engineers, as shown in service personnel 
records, and participated in the "Winter-Spring Campaign" 
in 1970.  Most importantly, the evidence establishes that 
members of his unit were killed by small arms fire as a 
result of enemy action while the Veteran was present in the 
unit in Vietnam.  The November 1970 death of SP-4 NRT is 
particularly noted, as that man was a member of the Veteran's 
Company, and not merely in the Battalion.  

Because the Board finds that the Veteran participated in 
combat, his statements are accepted as sufficient proof of 
the occurrence of combat related stressors.  38 C.F.R. 
§ 3.304(f)(2). 

In sum, the preponderance of the evidence of records shows a 
current diagnosis of PTSD, verified combat stressors, and 
medical evidence of a nexus between the two.  Service 
connection for PTSD must be granted.

Cervical Spine

The Board finds that service connection for a cervical spine 
disability, also claimed as residuals of a neck injury, is 
not warranted.

A review of service medical records reveals no complaints of 
or treatment for any neck injury.  The Veteran was treated 
for a low back injury on numerous occasions, but at no time 
does any doctor report findings related to the cervical 
spine.  The Veteran also makes no report of any problems with 
his neck.

Post service medical records reveal no mention of any neck or 
cervical spine problems until May 1989.  During treatment by 
Dr. LDC, a chiropractor, for low back problems, a subluxation 
of the C1 vertebrae was observed on x-ray.  This was 
corrected through chiropractic adjustments, and the Veteran 
was seen weekly for a time to maintain stability.

In July 1994, the Veteran was involved in a motor vehicle 
accident, after which he complained of chronic low back and 
bilateral knee pain.  He did not report any pain of the 
cervical spine, and there is no indication in VA treatment 
records of any neck injury or involvement at that time.  

In August 1996, VA treatment records reflect that the Veteran 
complained of pain in the neck, shoulders, hand, hips, knees, 
elbows, and ankles.  There is no indication of any systemic 
or joint specific diagnosis at that time.  He complained of 
neck stiffness and pain in February 1998, stating that he had 
difficulty turning his head.  X-rays of the cervical spine 
were normal.

At a March 1998 VA spine examination, the Veteran made no 
complaint of neck or cervical spine problems.  In a November 
1998 VA discharge summary, a doctor indicated that 
degenerative joint disease of the shoulders, knees and feet 
was diagnosed, as well as chronic back pain.  Problems with 
the neck or cervical spine were not noted.  

November 1998 VA treatment records show that the Veteran 
reported feeling a "pop" in the back of his head, and had 
experienced a headache ever since.  A vertebral etiology was 
suspected.  No neck problems were reported in March 1999; the 
neck was "supple."  In July 1999, however, the Veteran 
complained of a 30 year history of back and neck pain.  There 
was decreased range of motion of the neck in lateral flexion, 
with pain on movement.  No crepitus was noted.  He again 
reported neck pain in July 2000; at that time he stated that 
he had been in a motor vehicle accident in May and indicated 
that he had hurt his neck then.  X-rays showed a minimal spur 
at C5-C6, identified as an apophysis.  The overall impression 
was that the cervical spine was normal.  A November 2000 
progress note indicates that movement of the neck was 
painless, an there was no spasm.

During his January 1999 personal hearing, the Veteran 
reported extensive problems involving his lower back, but 
made no mention of any upper back or neck problems.

A June 2002 MRI of the cervical spine by VA showed some 
compression of the C4 nerve root due to a right lateral disc 
osteophyte.  In October 2002, the Veteran complained of neck 
pain with occasional radiation to his arms.  A neurosurgeon 
stated that there was no operation which could currently help 
the Veteran.  A July 2003 VA progress note reveals complaints 
of neck pain with radiation to the right shoulder.  On 
examination, there was no tenderness of the cervical spine.  
The nurse practitioner diagnosed degenerative joint disease, 
but an addendum listing x-ray results showed no degenerative 
joint changes.  She commented that the Veteran was seeing 
pain relief, but the treating doctor has stated that he would 
no longer prescribe narcotic medications for the Veteran.  
The Veteran complained of continued neck pain and headaches 
in August 2003, stating that he has severe pain in his neck 
when he lays down at night.  There was no tenderness of the 
cervical spine on examination, though right grip strength was 
reduced.  The nurse practitioner again opined that the 
complaints were "probably just degenerative joint disease."  
An MRI showed C3-C4 spondylosis with possible nerve root 
encroachment, a shallow disc protrusion at C5-C6, and mild 
bilateral spondylosis at C4-C6.  No degenerative changes were 
reported.

On September 2004 VA spine examination, there are no reported 
complaints of neck or cervical spine problems, and the 
examiner made no findings related to the cervical spine.

VA treatment records from December 2004 show complaints of 
"chronic neck pain."  Subsequent VA treatment records, 
through June 2008, show no complaints of or treatment for 
cervical spine or neck problems.  The Veteran continued to 
complain of low back pain, and also reported he was seeing a 
private pain management provider.  

Private medical records from Dr. OHC of the PWCC for the 
period of June 2006 to July 2007 reveal treatment for 
complaints of pain in the low back and neck.  In August 2006, 
neck pain radiated to the right shoulder, and the Veteran 
reported numbness in his hands.  Range of motion of the 
cervical spine was moderately decreased in all planes, and 
tenderness to palpation was noted from C3 to the sacrum.  
Complaints of neck pain with radiation continued through July 
2007.

Private treatment records from Dr. DRO of NOC for the period 
of April 2007 to May 2008 reveal periodic complaints of neck 
pain.  They also document surgery on the low back in March 
2008.

VA neurological and spine examinations were conducted in 
September 2008.  The claims file and VA medical records were 
reviewed in conjunction with the examination.  The Veteran 
stated that while in service, in September 1970, he fell from 
a height into a pool of water.  He had no neck pain after 
this, and did not seek any medical attention at the time.  He 
felt this was when he injured is neck.  He stated that he 
began to seek treatment for neck pain in May 1971, while 
still in service.  The pain resolved, but recurred a year 
later, when he was working in a manual labor job.  Onset was 
sudden.  He denied any trauma to the neck since service, 
including as a result of motor vehicle accidents.  It was 
noted that pain was intermittent; there had been none for the 
past six months.  He did state that he had been incapacitated 
eight to ten times over the past year by neck symptoms.  
Physical examination showed spasm of the cervical spine 
musculature, tenderness, and pain on motion.  There were no 
sensory or motor deficits of the extremities associated with 
the cervical spine nerves.  No bony abnormality of the 
cervical spine was noted on current x-rays, but a May 2006 x-
ray showed minimal degenerative joint disease changes.  The 
examiner diagnosed cervical spine spondylosis and discogenic 
disc disease.  The doctor opined that is was less likely than 
not that the currently diagnosed cervical spine disability 
was related to any in-service injury.  He noted that there 
was no documentation of any in-service neck injury, and that 
there was a "significant period of time since the service" 
before complaints of neck problems appeared.  He indicated 
that the Veteran's various manual occupations since service 
could exacerbate the neck complaints.

Service connection for a cervical spine disability must be 
denied.  Despite the Veteran's assertions, there is no 
documentation of any neck injury or treatment for complaints 
of neck pain reflected in service records.  Further, there 
are no complaints of any neck problems until 1989, eighteen 
years after service.  That incident also appears to be an 
isolated, acute problem.  Complaints of chronic pain did not 
appear until nine years later, in 1998.  The lengthy time 
period between service and the earliest evidence of the 
claimed condition weighs against the claim.  Maxson v. West, 
12 Vet. App. 453 (1999), aff'd sub nom., Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  

Importantly, only one doctor has formally opined on the 
question of a nexus to service, and that opinion is negative.  
The September 2008 VA examiner reviewed the claims file and 
the Veteran's VA treatment records, and stated that the 
current cervical spine disability was not related to service.  
The preponderance of the evidence is against the Veteran's 
claim.

The Board notes again that VA made repeated attempts to 
associate with the claims file complete private treatment 
records, but was unable to do so because the Veteran declined 
to return properly completed medical release forms, or to 
supply the records himself.


ORDER

Service connection for PTSD is granted, subject to the laws 
and regulations governing payment of monetary benefits.

Service connection for a cervical spine disability is denied.


REMAND

Although the Board regrets the additional delay, a further 
remand is required with respect to the claim of increased 
evaluation for a lumbar spine disability.  Apparent errors by 
the RO have confused the issues before the Board and require 
clarification.  

In a February 2009 decision, the RO granted entitlement to a 
period of temporary total disability, from May 31, 2008 to 
September 1, 2008.  This period was based on the need for 
convalescence following surgery, and statements by the RO 
indicate that it was intended to begin as of the date of 
surgery.  Records very clearly show, however, and the RO in 
fact recognized, that the Veteran's low back surgery took 
place on March, not May, 31, 2008.  On remand, the RO must 
either correct the apparent error in effective date or 
explain the selection of an alternate date.

Further, the RO ended the temporary total evaluation 
effective September 1, 2008, without any explanation, other 
than stating this was the fist day of the month after 
convalescence.  The RO made no findings showing that 
convalescence had ended, or when.  Given that it appears the 
start of the convalescent period must be moved back by two 
months, such findings are vital to determining the correct 
date the permanent schedular evaluation is assigned.  As the 
record currently stands, the Board has great difficulty 
determining what periods remain on appeal.  

The Board notes as well that the most recent VA examination 
report, from September 2008, appears to indicate an impaired 
range of motion warranting an increased evaluation based on 
the statements in the SOC, though none was assigned.  On 
remand, a more full and complete rationale for all the RO's 
actions is needed.

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain updated VA 
treatment records from the VA medical 
center in Birmingham, as well as any other 
VA facility identified in the record, from 
June 2008 forward.

2.  The RO should review the claims file 
to ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claims on 
appeal, to include reconsideration of 
beginning and ending dates of the period 
of temporary total disability valuation 
under 38 C.F.R. § 4.30.  A full and 
complete rationale for all determinations 
reached must be provided.  This includes 
adequate explanation for the assignment of 
effective dates.  If any benefit sought 
remains denied, the RO should issue an 
appropriate SSOC and provide the veteran 
and his representative the requisite time 
period to respond.  The case should then 
be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless he is notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


